Hall, J.
Where an execution has been issued against a defaulting county treasurer and his sureties for funds belong to the county in his hands, such execution will subject a homestead set apart to a surety of the treasurer. Code §§5210, 5211, 2002; 66 Ga., 199.
(a) The great bulk of the county revenue in the hands of the county treasurer arises from taxes; and if an execution issued against him and his sureties includes other funds than those from taxes, it could have been shown by them from his accounts. Code, §§528, 551, 552, sub-secs. 1, 2, 509 525, 553, sub secs. 5 9.
Judgment affirmed.